                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DONTE McCLELLON,                                    CASE NO. C18-0852-JCC
10                            Plaintiff,                  MINUTE ORDER
11                 v.

12    WELLS FARGO ADVISORS FINANCIAL
      NETWORKS, LLC (CRD#: 11025), et al.,
13
                              Defendant.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court on Plaintiff’s motion to appeal in forma pauperis
18
     (Dkt. No. 41). On March 18, 2019, Plaintiff filed a notice of appeal to the Ninth Circuit Court of
19
     Appeals (Dkt. No. 42), as well as a motion and application for leave to appeal in forma pauperis.
20
     (Dkt. No. 41.) Pursuant to this District’s Amended General Order No. 02-19, Plaintiff’s motion
21
     (Dkt. No. 41) is hereby REFERRED to the Hon. Brian A. Tsuchida, United States Magistrate
22
     Judge.
23
              //
24
              //
25
              //
26


     MINUTE ORDER
     C18-0852-JCC
     PAGE - 1
 1        DATED this 3rd day of April 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0852-JCC
     PAGE - 2
